Citation Nr: 9933703	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher schedular rating than the 10 percent 
rating assigned for the period beginning on June 13,1991, for 
the veteran's service-connected left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 1973 
to November 1973, and on active duty from January 1974 to 
March 1978.

The appeal arises from the June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California, in pertinent part granting service 
connection and assigning a 10 percent rating for a left knee 
disorder.

In the course of appeal the veteran was afforded a personal 
hearing at the RO in San Francisco, California, in October 
1992.  The veteran was informed of a hearing officer decision 
by a Supplemental Statement of the Case issued in February 
1993.  

The veteran was also afforded a personal hearing before the 
undersigned member of the Board, sitting at the RO in 
Oakland, California, in July 1999.  

Also in the course of appeal, the veteran was granted a 
temporary total convalescence rating, pursuant to 38 C.F.R. 
§ 4.30 (1999), from October 6, 1993, until the end of 
November 1993, for an operation performed on the left knee 
and recovery thereafter.  The veteran's schedular 10 percent 
disability rating was restored effective from December 1, 
1993.  

The veteran was granted an additional temporary total 
convalescence rating, pursuant to 38 C.F.R. § 4.30, for the 
period from April 14, 1997, through the end of May 1997, for 
an additional operation on the left knee.  The veteran's 
prior, 10 percent disability rating for the left knee 
disorder was restored effective from June 1, 1997.  

By a February 1993 decision the RO granted service connection 
for a right knee disorder, assigning a 20 percent rating 
effective from June 13, 1991; a temporary 100 percent 
convalescence rating effective from July 18, 1991 through 
August 31, 1991, pursuant to 38 C.F.R. § 4.30; and a 10 
percent rating effective from September 1, 1991.  

In June 1993 the veteran's representative filed a VA Form 646 
which was effectively a notice of disagreement with the 
February 1993 RO decision as to the issue of the effective 
date of award of service connection for a right knee 
disability.  The veteran's representative claimed entitlement 
to service connection effective from May 26, 1979.  By a 
September 1994 decision, the Oakland, California RO granted 
an earlier effective date of June 15, 1979, for service 
connection for a right knee disorder, assigning a 
noncompensable rating effective from June 15, 1979; with an 
increased rating for that knee to 20 percent from May 14, 
1991; previously assigned ratings of the disability after 
that date were confirmed and continued.  In a statement 
received in February 1995, the veteran effectively disagreed 
with the assignment of a noncompensable disability rating for 
the right knee disability for the period from June 15, 1979, 
through May 13, 1991.  In a statement received at the hearing 
before the Board, the veteran also expressed a timely notice 
of disagreement with the September 1998 rating decision which 
continued the 10 percent rating for the right knee.  A 
Statement of the Case has not been issued by the RO 
addressing either the claim of entitlement to an increased, 
compensable rating for a right knee disorder for the period 
from June 15, 1979, through May 13, 1991, or the current 10 
percent rating.  Both matters will be addressed below.  


REMAND
Initially, the Board finds the appellant's claim with respect 
to the issue of increased rating for the left knee disability 
to be well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991) in that his claim is plausible.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This finding is based on the 
appellant's evidentiary assertion, in effect, that his 
service-connected disability is more severe than is reflected 
in the 10 rating assigned for periods from June 13, 1991, to 
the present (exclusive of periods of assignment of temporary 
total disability ratings for convalescence pursuant to 
38 C.F.R. § 4.30, upon surgeries of the left knee.  See 
Proscelle v. Derwinski, 1 Vet.App. 629 (1992); King v. Brown, 
5 Vet.App. 19 (1993).  Once it has been determined that the 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107.

The veteran has claimed entitlement to an increase above the 
ratings assigned from the effective date of service 
connection for a left knee disorder. That effective date is 
June 13, 1991, consonant with the RO determination in June 
1992 granting service connection for a left knee disorder.  
Where the disability rating to be assigned with service 
connection is appealed, all periods from the effective date 
of service connection must be considered for assignment of an 
appropriate disability rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In the current case, a 10 percent 
evaluation has been assigned effective from June 13, 1991; a 
100 percent convalescent rating was assigned effective from 
October 6, 1993, through November 30, 1993; a 10 percent 
rating was restored effective from December 1, 1993; a 100 
percent convalescent rating was again assigned effective from 
April 14, 1997, through May 31, 1997; and a 10 percent rating 
was restored effective from June 1, 1997, and maintained 
thereafter until the present.  Upon remand, the RO must 
comply with Fenderson in its adjudication of the veteran's 
claim.

At a Travel Board hearing in July 1999, the veteran testified 
that he had been treated for his left knee disorder at both a 
Kaiser Permanente facility and at a VA clinic since 1981.  
However, there is no indication in the claims file that the 
RO has requested records from both a VA treatment clinic and 
from Kaiser Permanente for that entire period.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining evidence from any 
source, and obtaining adequate VA examinations.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  This duty also includes 
obtaining available evidence to support the claim.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In addition, the veteran 
testified under oath, at the time of his hearing before the 
Board, that he estimated that he lost 250 hours of work each 
year due to disability associated with his knee.  
Documentation of such would be beneficial to the Board.

Therefore the Board finds that further development is 
required.  Available evidence should be obtained, and, 
thereafter, an additional VA medical examination, benefited 
by a review of the complete medical record, should be 
afforded the veteran.  This development is of particular 
importance where, as here, the issue is one of consideration 
of higher evaluations for all periods from the effective date 
of service connection, because medical determinations must be 
made as to levels of disability in prior periods.  

Upon remand re-examination the veteran's left knee, the 
examiner should assess any functional loss due to weakened 
movement, excess fatigability, incoordination, or pain on 
use, as well as any loss due to reduced or excessive 
excursion, or due to decreased strength, speed, or endurance, 
as well as any functional loss due to absence of necessary 
structures, deformity, adhesion, or defective innervation.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  Adequate 
objective evidence of pathology supporting such findings 
should be specified, including evidence of visible behavior 
of the veteran.  See 38 C.F.R. §§  4.40, 4.45 (1999); 
Hatlestad v. Derwinski, 1 Vet.App. 164 (1991). 

VAOPGCPREC 23-97 provides that a veteran with arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 (or 5010) and 5257.  For example, where 
there is X-ray evidence of arthritis and slight 
(noncompensable) limitation of motion (LOM), as well as mild 
lateral instability, a 10 percent rating may be applied for 
the LOM, and another 10 percent may be applied for the 
instability.  If upon re-examination arthritis is identified 
in the left knee, separate evaluations for arthritis and 
instability should be considered.  

As noted above, the record reflects that timely notices of 
disagreement have been filed with respect to the proper 
ratings to be assigned the service-connected right knee 
disorder during the period from June 15, 1979 through May 13, 
1991, and by the rating decision of September 1998.  It does 
not appear from the record, however, that a statement of the 
case (SOC) addressing those claims has been furnished to the 
veteran.  In situations such as this, the Court has held that 
the Board should remand, rather than refer, the matter to the 
RO for the issuance of a SOC.  See, e.g., Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

On remand, in the interest of administrative efficiency, the 
RO should reexamine these two claims to determine whether 
additional development or review is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO should prepare a SOC in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting the benefits sought 
on appeal, or the NOD is withdrawn.  See 38 C.F.R. § 19.26 
(1999).  He should also be provided the opportunity for a 
hearing on these matter.  If, and only if, a timely 
substantive appeal is received, these two claims thereafter 
be certified to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1999).

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his knee disorders 
since 1991.  In particular, the veteran 
should specify the Kaiser Permanente and 
VA medical facilities where he received 
treatment over that period.  The veteran 
should be requested to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  The veteran should be asked to 
provide documentation from his employer 
relating to his claim of losing 250 hours 
from work each year, due to his service-
connected knee disorder(s).

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected left knee 
disability.  The claims folder and this 
remand must be reviewed by the examiner 
prior to examination, and the examiner 
must note upon the examination report 
that the claims file has been reviewed.  
All necessary tests should be performed.  
Particular attention should be paid to 
prior VA examinations and VA 
hospitalization reports, to better 
ascertain prior levels of disability.  

For periods from June 13, 1991, up to the 
present, about which the veteran is to be 
evaluated for a higher rating, the 
examiner should ascertain whether any 
arthritis was (or is) present, and also 
note any instability.  To the extent 
possible, limitation of motion of the 
knee in both flexion and extension should 
be specified in degrees, including 
limitation of motion due to pain.  The 
examiner should also comment on the 
effects of the disorder upon the 
veteran's ordinary activity and how the 
pain impairs him functionally, 
particularly in the work-place, 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999), as applicable.

All findings should be reported in detail 
and all conclusions should be explained.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination. 

4.  In the event that the veteran fails 
to report for VA examination, 
consideration of his claim must be 
undertaken pursuant to the applicable 
regulation, 38 C.F.R. § 3.655 (1999).  
For this reason, a copy of the notice to 
report for the examination must be made a 
part of the record.  

5.  The RO should review the claims 
folder and ensure that, with respect to 
the claim for an increased rating for the 
left knee disability, the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should readjudicate the 
veteran's claim of entitlement to a 
higher schedular rating than the 10 
percent rating assigned for the period 
beginning on June 13, 1991 (exclusive of 
periods of VA-recognized convalescence 
from October 6, 1993, through November 
30, 1993, and from April 14, 1997, 
through May 31, 1997), for the veteran's 
service-connected left knee disorder, in 
accordance with the Court's holdings in 
Fenderson, as noted above.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

7  The veteran should also be provided a 
statement of the case which fully 
addresses the issues of the proper rating 
to be assigned his service-connected 
right knee disorder during the period 
from June 15, 1979 through May 13, 1991, 
as well as whether he is entitled to an 
increased rating higher than the 
currently assigned 10 percent.  He should 
be given the opportunity to submit any 
additional evidence concerning this issue 
and offer testimony at a hearing if he so 
desires.  If and only if he files a 
timely substantive appeal, these issues 
should be returned to the Board for 
appellate disposition.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, and 
to comply with a precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


